DETAILED ACTION
	
Introduction
Claims 1-7 and 21-33 are pending. Claims 8-20 are cancelled. Claims 1-2 are amended. Claims 21-33 are new. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 9/30/2022.

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claim 1 under 35 U.S.C. 103
Applicant has amended claim 1 to recite the limitations “the user input being a spoken utterance” and “wherein the content of the user input is determined by processing the spoken utterance.” Applicant now argues that the combination of Moukaddem, Pal, and Narasimham does not teach the system of claim 1, as amended. Examiner agrees. Nonetheless, the combination of Moukaddem, Pal, Narasimham, and Simpson teaches the system of amended claim 1, as discussed in the rejection below.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 because they are unpatentable over Moukaddem (US 2019/0073693) in view of Pal (US 2019/0034403), Narasimhan (US 2016/0012031), and Simpson (US 2014/0343950). 
Regarding claim 1, Moukaddem teaches a method implemented by one or more processors, the method comprising: receiving, at a computing device and from a user, a user input that includes a request for an automated assistant to generate a message to be communicated to a recipient (The system receives from a vendor (i.e., user) a request to generate a message to be sent to a recipient. See par. 21. The request includes user input in the form of core content and information about the recipient. See par. 21); identifying, based on receiving the user input, a particular message template from multiple different message templates (In response to receiving the user input, the system selects one of a plurality of message templates. See par. 23), wherein the user input is received prior to identifying the particular message template (Again, in response to receiving the user input, the system selects one of a plurality of message templates. See par. 23); causing a portion of the content to be assigned to a first portion of the particular message template (The system inserts the core content into a core content block of the selected message template. See par. 26), and causing other natural language content, that is not embodied in the content of the user input, to be incorporated into a second portion of the particular message template (The system also inserts additional content that is not part of the core content into additional content blocks of the selected message template. See par. 26. The additional content may be natural language content. See par. 26; fig. 5).
However, Moukaddem does not teach wherein each message template of the multiple different message templates is based on one or more prior messages drafted by the user. Nonetheless, Pal teaches a system for generating messages using message templates whereby the system generates the templates based on messages previously generated by a user. See par. 18-20.1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem so that the plurality of message templates are automatically generated based on messages previously generated by the user because doing so allows the message templates to be automatically generated. 
In addition, Moukaddem and Pal do not teach determining, based on the particular message template, whether content of the user input is sufficient for the automated assistant to complete the particular message template; and performing the two causing steps when the content of the user input is determined to be sufficient for completing the particular message template. However, Narasimhan teaches a system for generating messages using message templates whereby the system determines whether user input is sufficient to complete the message template (i.e., all required user input is received and is valid), and whereby the system completes the messages template to generate the message in response to determining that the user input is sufficient. See par. 48-49. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem and Pal so that the system determines whether the user input is adequate to complete the message template and performs the two causing steps in response to determining that the user input is adequate, because doing so allows the system to validate whether the user input is sufficient to generate a complete message using the message template. 
Lastly, Moukaddem, Pal, and Narasimham do not teach the user input being a spoken utterance, and wherein the content of the user input is determined by processing the spoken utterance. Nonetheless, Simpson teaches an intelligent assistant that receives a voice command comprising user input and performs natural language processing of the voice command to extract relevant parameters from the user input. See par. 83.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, and Narasimham so that the user input is a voice command, and so that the system performs natural language processing of the voice command to extract the core content from the user input, because doing so allows the system to be used to generate targeted messages using voice commands. 
Regarding claim 2, Moukaddem and Narasimham teach further comprising: when the content of the user input is determined to be insufficient for completing the particular message template: causing the automated assistant to render a request for the user to provide other content in furtherance of completing the particular message template using the other content, and receiving, from the user, additional content that is responsive to the request from the automated assistant (Narasimhan teaches prompting the user for any missing items that are needed to complete the template. See par. 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem to incorporate this feature because doing so is useful for the reasons provided above with respect to claim 1).
Regarding claim 3, Moukaddem and Narasimhan teach wherein causing the automated assistant to render the request for the user to provide the other content includes: generating one or more queries, wherein each query of the one or more queries corresponds to a respective additional portion of the particular message template that is not assigned particular content, and wherein the request rendered by the automated assistant embodies the one or more queries (Narasimhan’s prompt may be considered a query for the missing information. See par 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem to incorporate this feature because doing so is useful for the reasons provided above with respect to claim 1).
Claims 4-7 are rejected under 35 U.S.C. 103 because they are unpatentable over Moukaddem, Pal, Narasimhan, and Simpson, as applied to claim 1 above, in further view of Shevchenko (US 10,594,757).
Regarding claim 4, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein causing the other natural language content, that is not embodied in the content of the user input, to be incorporated into the second portion of the particular message template includes: automatically generating the other natural language content based on one or more previous interactions between the user and one or more messaging applications, wherein each interaction of the one or more previous interactions occurred before the user input that includes the request for the automated assistant to generate the message, and wherein each interaction involved the user causing a previous respective message to be drafted via the one or more messaging applications. However, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on communications previously drafted by the user with a messaging application. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content is generated based on messages previously drafted by the user with a messaging application, because doing so allows the system to generate additional content that is similar to the historical style of the user. 
Regarding claim 5, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein causing the other natural language content, that is not embodied in the content of the user input, to be incorporated into the second portion of the particular message template includes: generating the other natural language content based on one or more previous interactions between one or more other users and one or more messaging applications, wherein each interaction of the one or more previous interactions occurred before the user input that includes the request for the automated assistant to generate the message, and wherein each interaction involved the one or more other users causing a previous respective message to be drafted via the one or more messaging applications. However, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on communications previously drafted by other users with a messaging application. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content is generated based on messages previously drafted by other users with a messaging application, because doing so allows the system to generate additional content that is similar to the historical style of other users who are similar to the user. 
Regarding claim 6, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein causing the other natural language content, that is not embodied in the content of the user input, to be incorporated into the second portion of the particular message template includes: generating the other natural language content based on one or more previous interactions between one or more other users and one or more messaging applications, wherein each interaction of the one or more previous interactions occurred before the user input that includes the request for the automated assistant to generate the message, and wherein each interaction involved the user, or one or more other users, causing a respective message to be drafted via the automated assistant or another automated assistant. However, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on communications previously drafted by the user with a messaging application, and/or based on communications previously drafted by other users with a messaging application. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content is generated based on messages previously drafted by the user and/or by other users with the automated assistant, because doing so allows the system to generate additional content that is similar to the historical style of the user and/or other users who are similar to the user. 
Regarding claim 7, Moukaddem teaches wherein causing the other natural language content, that is not embodied in the content of the user input, to be incorporated into the second portion of the particular message template includes: identifying one or more terms to incorporate into the second portion of the particular message template, and generating the other natural language content based on one or more trained machine learning models and the one or more terms, wherein the other natural language content embodies the one or more terms (The additional content may contain a set of terms selected using machine learning and information about the recipient that is contained in the request. See par. 31). However, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein the other natural language content embodies one or more additional terms, and wherein the one or more additional terms are based on prior messages previously communicated between the user and the recipient. Nonetheless, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on prior communications between the user and other users. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content contains additional terms generated based on prior communications between the user and the recipient because doing so allows the system to generate additional content that is similar to the historical style of the prior communications between the user and the recipient. 
Claims 21-23 are rejected under 35 U.S.C. 103 because they are unpatentable over Moukaddem in view of Pal, Narasimhan, and Simpson. 
Regarding claim 21, Moukaddem teaches a method implemented by one or more processors, the method comprising: receiving, at a computing device and from a user, a user input that includes a request for an automated assistant to generate a message to be communicated to a recipient (The system receives from a vendor (i.e., user) a request to generate a message to be sent to a recipient. See par. 21. The request includes user input in the form of core content and information about the recipient. See par. 21); identifying, based on content of the request, a particular message template from multiple different message templates (The system selects one of a plurality of message templates based on the content of the user input, such as user information contained within the request. See par. 23, 30), causing a portion of the natural language content of the user input to be assigned to a first portion of the particular message template (The system inserts the core content into a core content block of the selected message template. See par. 26. The core content is expressed in natural language form. See par. 21), and causing other natural language content, that is not embodied in the natural language content of the user input, to be incorporated into a second portion of the particular message template (The system also inserts additional content that is not part of the core content into additional content blocks of the selected message template. See par. 26. The additional content may be natural language content. See par. 26; fig. 5).
However, Moukaddem does not teach wherein each message template of the multiple different message templates is based on one or more prior messages drafted by the user. Nonetheless, Pal teaches a system for generating messages using message templates whereby the system generates the templates based on messages previously generated by a user. See par. 18-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem so that the plurality of message templates are automatically generated based on messages previously generated by the user because doing so allows the message templates to be automatically generated. 
In addition, Moukaddem and Pal do not teach determining whether natural language content of the user input is sufficient for the automated assistant to complete the particular message template; and performing the two causing steps when the natural language content of the user input is determined to be sufficient for completing the particular message template. However, Narasimhan teaches a system for generating messages using message templates whereby the system determines whether user input is sufficient to complete the message template (i.e., all required user input is received and is valid), and whereby the system completes the messages template to generate the message in response to determining that the user input is sufficient. See par. 48-49. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem and Pal so that the system determines whether the user input is adequate to complete the message template and performs the two causing steps in response to determining that the user input is adequate, because doing so allows the system to validate whether the user input is sufficient to generate a complete message using the message template. 
Lastly, Moukaddem, Pal, and Narasimham do not teach the user input being a spoken utterance, and wherein the natural language content of the user input is determined by processing the spoken utterance. Nonetheless, Simpson teaches an intelligent assistant that receives a voice command comprising user input and performs natural language processing of the voice command to extract relevant parameters from the user input. See par. 83.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, and Narasimham so that the user input is a voice command, and so that the system performs natural language processing of the voice command to extract the core content from the user input, because doing so allows the system to be used to generate targeted messages using voice commands. 
Regarding claim 22, Moukaddem, Narasimham, and Simpson teach further comprising: when the natural language content of the spoken utterance is determined to be insufficient for completing the particular message template: causing the automated assistant to render a request for the user to provide other content in furtherance of completing the particular message template using the other content, and receiving, from the user, additional content that is responsive to the request from the automated assistant (Narasimhan teaches prompting the user for any missing items that are needed to complete the template. See par. 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem to incorporate this feature because doing so is useful for the reasons provided above with respect to claim 21. In addition, as indicated in the discussion of claim 21, Simpson suggests modifying the system of Moukaddem so that the user input is a spoken utterance).
Regarding claim 23, Moukaddem and Narasimhan teach wherein causing the automated assistant to render the request for the user to provide the other content includes: generating one or more queries, wherein each query of the one or more queries corresponds to a respective additional portion of the particular message template that is not assigned particular content, and wherein the request rendered by the automated assistant embodies the one or more queries (Narasimhan’s prompt may be considered a query for the missing information. See par 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem to incorporate this feature because doing so is useful for the reasons provided above with respect to claim 21).
Claims 24-27 are rejected under 35 U.S.C. 103 because they are unpatentable over Moukaddem, Pal, Narasimhan, and Simpson, as applied to claim 21 above, in further view of Shevchenko.
Regarding claim 24, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein causing the other natural language content, that is not embodied in the natural language content of the spoken utterance, to be incorporated into the second portion of the particular message template includes: automatically generating the other natural language content based on one or more previous interactions between the user and one or more messaging applications, wherein each interaction of the one or more previous interactions occurred before the spoken utterance that includes the request for the automated assistant to generate the message, and wherein each interaction involved the user causing a previous respective message to be drafted via the one or more messaging applications. However, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on communications previously drafted by the user with a messaging application. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content is generated based on messages previously drafted by the user with a messaging application, because doing so allows the system to generate additional content that is similar to the historical style of the user. 
Regarding claim 25, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein causing the other natural language content, that is not embodied in the natural language content of the spoken utterance, to be incorporated into the second portion of the particular message template includes: generating the other natural language content based on one or more previous interactions between one or more other users and one or more messaging applications, wherein each interaction of the one or more previous interactions occurred before the spoken utterance that includes the request for the automated assistant to generate the message, and wherein each interaction involved the one or more other users causing a previous respective message to be drafted via the one or more messaging applications. 
However, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on communications previously drafted by other users with a messaging application. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content is generated based on messages previously drafted by other users with a messaging application, because doing so allows the system to generate additional content that is similar to the historical style of other users who are similar to the user. 
Regarding claim 26, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein causing the other natural language content, that is not embodied in the natural language content of the spoken utterance, to be incorporated into the second portion of the particular message template includes: generating the other natural language content based on one or more previous interactions between one or more other users and one or more messaging applications, wherein each interaction of the one or more previous interactions occurred before the spoken utterance that includes the request for the automated assistant to generate the message, and wherein each interaction involved the user, or one or more other users, causing a respective message to be drafted via the automated assistant or another automated assistant. However, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on communications previously drafted by the user with a messaging application, and/or based on communications previously drafted by other users with a messaging application. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content is generated based on messages previously drafted by the user and/or by other users with the automated assistant, because doing so allows the system to generate additional content that is similar to the historical style of the user and/or other users who are similar to the user. 
Regrading claim 27, Moukaddem teaches wherein causing the other natural language content, that is not embodied in the natural language content of the spoken utterance, to be incorporated into the second portion of the particular message template includes: identifying one or more terms to incorporate into the second portion of the particular message template, and generating the other natural language content based on one or more trained machine learning models and the one or more terms, wherein the other natural language content embodies the one or more terms (Moukaddem teaches that the additional content may contain a set of terms selected using machine learning and information about the recipient that is contained in the request. See par. 31). However, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein the other natural language content embodies one or more additional terms, and wherein the one or more additional terms are based on prior messages previously communicated between the user and the recipient. Nonetheless, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on prior communications between the user and other users. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content contains additional terms generated based on prior communications between the user and the recipient because doing so allows the system to generate additional content that is similar to the historical style of the prior communications between the user and the recipient. 
Claims 28-29 are rejected under 35 U.S.C. 103 because they are unpatentable over Moukaddem in view of Pal and Narasimhan.
Regarding claim 28, Moukaddem teaches a method implemented by one or more processors, the method comprising: receiving, at a computing device and from a user, a user input that includes a request for an automated assistant to generate a message to be communicated to a recipient (The system receives from a vendor (i.e., user) a request to generate a message to be sent to a recipient. See par. 21. The request includes user input in the form of core content and information about the recipient. See par. 21); identifying, based on receiving the user input, a particular message template from multiple different message templates (In response to receiving the user input, the system selects one of a plurality of message templates. See par. 23), wherein the user input is received prior to identifying the particular message template (Again, in response to receiving the user input, the system selects one of a plurality of message templates. See par. 23); causing a portion of the content to be assigned to a first portion of the particular message template (The system inserts the core content into a core content block of the selected message template. See par. 26), and causing other natural language content, that is not embodied in the content of the user input, to be incorporated into a second portion of the particular message template (The system also inserts additional content that is not part of the core content into additional content blocks of the selected message template. See par. 26. The additional content may be natural language content. See par. 26; fig. 5).
However, Moukaddem does not teach wherein each message template of the multiple different message templates is based on one or more prior messages drafted by the user. Nonetheless, Pal teaches a system for generating messages using message templates whereby the system generates the templates based on messages previously generated by a user. See par. 18-20.2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem so that the plurality of message templates are automatically generated based on messages previously generated by the user because doing so allows the message templates to be automatically generated. 
In addition, Moukaddem and Pal do not teach determining, based on the particular message template, whether content of the user input is sufficient for the automated assistant to complete the particular message template; and performing the two causing steps when the content of the user input is determined to be sufficient for completing the particular message template. However, Narasimhan teaches a system for generating messages using message templates whereby the system determines whether user input is sufficient to complete the message template (i.e., all required user input is received and is valid), and whereby the system completes the messages template to generate the message in response to determining that the user input is sufficient. See par. 48-49. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem and Pal so that the system determines whether the user input is adequate to complete the message template and performs the two causing steps in response to determining that the user input is adequate, because doing so allows the system to validate whether the user input is sufficient to generate a complete message using the message template. 
Regarding claim 29, Moukaddem and Narasimham teach further comprising: when the content of the user input is determined to be insufficient for completing the particular message template: causing the automated assistant to render a request for the user to provide other content in furtherance of completing the particular message template using the other content, and receiving, from the user, additional content that is responsive to the request from the automated assistant (Narasimhan teaches prompting the user for any missing items that are needed to complete the template. See par. 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem to incorporate this feature because doing so is useful for the reasons provided above with respect to claim 28).
Claims 30-33 are rejected under 35 U.S.C. 103 because they are unpatentable over Moukaddem, Pal, Narasimhan, and Simpson, as applied to claim 28 above, in further view of Shevchenko.
Regarding claim 30, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein causing the other natural language content, that is not embodied in the content of the user input, to be incorporated into the second portion of the particular message template includes: automatically generating the other natural language content based on one or more previous interactions between the user and one or more messaging applications, wherein each interaction of the one or more previous interactions occurred before the user input that includes the request for the automated assistant to generate the message, and wherein each interaction involved the user causing a previous respective message to be drafted via the one or more messaging applications. However, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on communications previously drafted by the user with a messaging application. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content is generated based on messages previously drafted by the user with a messaging application, because doing so allows the system to generate additional content that is similar to the historical style of the user. 
Regarding claim 31, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein causing the other natural language content, that is not embodied in the content of the user input, to be incorporated into the second portion of the particular message template includes: generating the other natural language content based on one or more previous interactions between one or more other users and one or more messaging applications, wherein each interaction of the one or more previous interactions occurred before the user input that includes the request for the automated assistant to generate the message, and wherein each interaction involved the one or more other users causing a previous respective message to be drafted via the one or more messaging applications. However, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on communications previously drafted by other users with a messaging application. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content is generated based on messages previously drafted by other users with a messaging application, because doing so allows the system to generate additional content that is similar to the historical style of other users who are similar to the user. 
Regarding claim 32, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein causing the other natural language content, that is not embodied in the content of the user input, to be incorporated into the second portion of the particular message template includes: generating the other natural language content based on one or more previous interactions between one or more other users and one or more messaging applications, wherein each interaction of the one or more previous interactions occurred before the user input that includes the request for the automated assistant to generate the message, and wherein each interaction involved the user, or one or more other users, causing a respective message to be drafted via the automated assistant or another automated assistant. However, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on communications previously drafted by the user with a messaging application, and/or based on communications previously drafted by other users with a messaging application. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content is generated based on messages previously drafted by the user and/or by other users with the automated assistant, because doing so allows the system to generate additional content that is similar to the historical style of the user and/or other users who are similar to the user. 
Regarding claim 33, Moukaddem teaches wherein causing the other natural language content, that is not embodied in the content of the user input, to be incorporated into the second portion of the particular message template includes: identifying one or more terms to incorporate into the second portion of the particular message template, and generating the other natural language content based on one or more trained machine learning models and the one or more terms, wherein the other natural language content embodies the one or more terms (The additional content may contain a set of terms selected using machine learning and information about the recipient that is contained in the request. See par. 31). However, Moukaddem, Pal, Narasimhan, and Simpson do not teach wherein the other natural language content embodies one or more additional terms, and wherein the one or more additional terms are based on prior messages previously communicated between the user and the recipient. Nonetheless, Shevchenko teaches a system for augmenting communications of a user with natural language content whereby the natural language content is generated based on prior communications between the user and other users. See col. 64, ln. 1-18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moukaddem, Pal, Narasimhan, and Simpson so that the additional content contains additional terms generated based on prior communications between the user and the recipient because doing so allows the system to generate additional content that is similar to the historical style of the prior communications between the user and the recipient. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Generating message templates automatically based on messages previously generated by a user is a feature that was well-known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Buck (US 2014/0120961), par. 148; see also Miklos (US 2017/0192953).
        2 Generating message templates automatically based on messages previously generated by a user is a feature that was well-known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Buck (US 2014/0120961), par. 148; see also Miklos (US 2017/0192953).